IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANNE WILLIAMS,1 §
§ No. 345, 2015
Respondent Below— §
Appellant, §
§
V. § Court Below—Family Court
§ of the State of Delaware,
DARREN THOMAS and § in and for New Castle County
LAUREN SMITH, § File No. CNlO-06153
§ Pet. No. 14-32739
Petitioner Below— §
Appellee. §

Submitted: September 18, 2015
Decided: November 13, 2015

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
w
This 13th day of November 2015, upon consideration of the opening
brief and the record below,2 it appears to the Court that:
(1) The appellant, Anne Williams (“the Mother”), ﬁled this appeal
from an order of the Family Court granting a petition for third-party
Visitation ﬁled by the appellees, Darren Thomas and Lauren Smith, who are

the paternal grandfather and step-grandmother (“the Paternal Grandparents”)

1 The Court has assigned pseudonyms to the parties under Supreme Court Rule 7(d).

2The appellees did not ﬁle an answering brief.

of the Mother’s son, who was born July 26, 2009. We ﬁnd no merit to the
Mother’s appeal. Accordingly, we afﬁrm the judgment of the Family Court.

(2) The record reﬂects that the Paternal Grandparents ﬁled a
petition for Visitation on December 1, 2014. The Mother ﬁled an answer on
December 12, 2014. The Family Court held a call of the calendar on March
27, 2015 to address scheduling matters on both the Paternal Grandparents’
petition for visitation and on a separate petition ﬁled by the Mother
requesting a modiﬁcation of custody. The Mother did not appear, although
the Family Court noted that the Mother’s mother had sought a continuance
of the March 27th hearing on the Mother’s behalf due to “an unforeseen
emergency.” The Family Court entered an order dated April 1, 2015, which
granted alternating weekend visitation to the Paternal Grandparents on an
interim basis and ordered the Mother to provide a written explanation for her
failure to appear at the March 27th hearing. The Family Court also
scheduled a hearing on the Paternal Grandparents’ petition for visitation for
June 1, 2015.

(3) The Mother did not appear for the June 1, 2015 hearing. On
June 5, 2015, the Family Court entered an order granting the petition for
third-party Visitation, awarding the Paternal Grandparents visitation with the

child every other week during the summer break and every other weekend

2

during the school year. In awarding visitation, the Family Court concluded
that visitation was in the child’s best interests because the Paternal
Grandfather had been the child’s legal guardian and had participated in
raising the child on a daily basis until shortly before the petition was ﬁled.

(4) The Mother appeals that judgment. The only issue the Mother
raises in her opening brief on appeal is a claim that she “was not given any
petition or court date for this matter.”

(5) We ﬁnd no merit to Mother’s assertion that she was never
notiﬁed of the Paternal Grandparents’ petition or of the scheduled hearing.
The record reﬂects that the Mother, in fact, ﬁled an answer to the petition for
visitation on December 12, 2014. The record also reﬂects that the Family
Court’s April 1, 2015 order, which granted interim Visitation and scheduled
a hearing on the petition for visitation on June 1, 2015, was sent to the
Mother at the address that she previously had provided to the Court. In light
of this record, we ﬁnd no support for Mother’s contention that she did not
receive proper notice of the petition or hearing.3 In the absence of any error
or abuse by the Family Court, we conclude that the Family Court’s June 5,

2015 order must be upheld.

3 Walker v. Martin, 2012 WL 4880091 (Del. Oct. 15,2012).
3

NOW, TI-HEREFORE, IT IS ORDERED that the judgment of the

Family Court is AFFIRMED.

BY TI-HE COURT:

/s/ Randy J. Holland
Justice